Laughlie, J. (dissenting):
I dissent from the affirmance of this judgment upon the ground that in my opinion the plaintiffs should have discovered that they were paying bills for telegrams which they had not sent, and that the defendant, which neither authorized the collection of these fraudulent bills nor received the money, should not be compelled to pay the damages which might .have been avoided by the exercise of reasonable care on the part of plaintiffs in the supervision of their own affairs.
Scott, J., concurred.
Judgment affirmed, with costs.